 



Exhibit 10.1
COMMON UNIT PURCHASE AGREEMENT
by and among
CROSSTEX ENERGY, L.P.
and
THE PURCHASERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I
       
DEFINITIONS
       
 
       
Section 1.01 Definitions
    1  
Section 1.02 Accounting Procedures and Interpretation
    5  
 
       
ARTICLE II
       
AGREEMENT TO SELL AND PURCHASE
       
 
       
Section 2.01 Authorization of Sale of the Purchased Units
    5  
Section 2.02 Sale and Purchase
    5  
Section 2.03 Closing
    5  
Section 2.04 Conditions to Closing
    5  
Section 2.05 Crosstex Deliveries
    6  
Section 2.06 Purchasers’ Deliveries
    7  
Section 2.07 Independent Nature of Purchasers’ Obligations and Rights
    7  
 
       
ARTICLE III
       
REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO CROSSTEX
       
 
       
Section 3.01 Partnership Existence
    8  
Section 3.02 Capitalization and Valid Issuance of Purchased Units
    8  
Section 3.03 Registration Statement and Prospectus
    10  
Section 3.04 Crosstex SEC Documents
    10  
Section 3.05 No Material Adverse Change
    11  
Section 3.06 Litigation
    11  
Section 3.07 No Conflicts; Compliance with Laws
    11  
Section 3.08 Authority, Enforceability
    12  
Section 3.09 Approvals
    12  
Section 3.10 MLP Status
    12  
Section 3.11 Investment Company Status
    12  
Section 3.12 Certain Fees
    12  
Section 3.13 No Side Agreements
    12  
Section 3.14 Insurance
    13  
Section 3.15 Internal Accounting Controls
    13  
Section 3.16 Form S-3 Eligibility
    13  
Section 3.17 Listing and Maintenance Requirements
    13  
Section 3.18 Material Agreements
    13  
Section 3.19 Subsequent Offerings
    13  
Section 3.20 Confidential Information
    13  
Section 3.21 Further Agreements of Crosstex
    13  

 



--------------------------------------------------------------------------------



 



         
ARTICLE IV
       
REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS
       
 
       
Section 4.01 Existence
    14  
Section 4.02 Authorization, Enforceability
    14  
Section 4.03 No Breach
    14  
Section 4.04 Certain Fees
    14  
Section 4.05 No Side Agreements
    14  
Section 4.06 Lock-Up Agreement
    15  
Section 4.07 Short Selling
    15  
Section 4.08 Crosstex Information
    15  
 
       
ARTICLE V
       
INDEMNIFICATION, COSTS AND EXPENSES
       
 
       
Section 5.01 Indemnification by Crosstex
    16  
Section 5.02 Indemnification by the Purchasers
    16  
Section 5.03 Indemnification Procedure
    16  
 
       
ARTICLE VI
       
MISCELLANEOUS
       
 
       
Section 6.01 Interpretation and Survival of Provisions
    17  
Section 6.02 Survival of Provisions
    17  
Section 6.03 No Waiver; Modifications in Writing
    18  
Section 6.04 Binding Effect; Assignment
    18  
Section 6.05 Non-Disclosure
    18  
Section 6.06 Communications
    19  
Section 6.07 Entire Agreement
    20  
Section 6.08 Governing Law
    20  
Section 6.09 Waiver of Jury Trial
    20  
Section 6.10 Execution in Counterparts
    20  

Exhibit A — Form of Opinion of Crosstex Counsel

 



--------------------------------------------------------------------------------



 



COMMON UNIT PURCHASE AGREEMENT
     This COMMON UNIT PURCHASE AGREEMENT, dated as of April 8, 2008 (this
“Agreement”), is by and between CROSSTEX ENERGY, L.P., a Delaware limited
partnership (“Crosstex”), and each of the purchasers set forth in Schedule A
hereto (the “Purchasers”).
     WHEREAS, Crosstex has filed with the Commission (as defined below),
pursuant to the Securities Act (as defined below) and the rules and regulations
adopted by the Commission thereunder, the Registration Statement (as defined
below) relating to the offer and sale from time to time of up to $500,000,000.00
aggregate initial offering price of common units representing limited partner
interests in Crosstex (“Common Units”) and certain other Crosstex securities,
and such Registration Statement has become effective; and
     WHEREAS, Crosstex desires to sell to each of the Purchasers, and each of
the Purchasers desires, severally and not jointly, to purchase from Crosstex,
certain of those Common Units, in accordance with the provisions of this
Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
     “Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.
     “Basic Documents” means, collectively, this Agreement, the Partnership
Agreement, the Non-Disclosure Agreement and any and all other agreements or
instruments executed and delivered to the Purchasers by Crosstex or any
Subsidiary of Crosstex hereunder or thereunder.
     “Business Day” means any day other than a Saturday, Sunday, any federal
legal holiday or day on which banking institutions in the State of New York or
State of Texas are authorized or required by law or other governmental action to
close.
     “Closing” shall have the meaning specified in Section 2.03.

 



--------------------------------------------------------------------------------



 



     “Closing Date” shall have the meaning specified in Section 2.03.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Units” has the meaning set forth in the recitals.
     “Company Lock-Up Date” means 90 days from the Closing Date.
     “Crosstex” has the meaning set forth in the introductory paragraph.
     “Crosstex Credit Facility” means the Fourth Amended and Restated Credit
Agreement, dated as of November 1, 2005, by and among Crosstex and the lenders
named therein, as amended as of the date hereof.
     “Crosstex Financial Statements” shall have the meaning specified in
Section 3.04.
     “Crosstex Master Shelf Agreement” means the Amended and Restated Note
Purchase Agreement, dated as of July 25, 2006 among Crosstex Energy, L.P.,
Prudential Investment Management, Inc. and certain other parties, as amended as
of the date hereof.
     “Crosstex Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations, affairs
or prospects of Crosstex and its Subsidiaries taken as a whole; (b) the ability
of Crosstex and its Subsidiaries taken as a whole to carry out their business as
such business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis; or (c) the ability of Crosstex to
consummate the transactions under any Basic Document; provided, however, that a
Crosstex Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the Crosstex Parties
operate, except to the extent that the Crosstex Parties, taken as a whole, are
adversely affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon Crosstex
and its Subsidiaries or their respective businesses or any change in applicable
Law, or the interpretation thereof.
     “Crosstex Parties” means Crosstex, the General Partner, and all of
Crosstex’s Subsidiaries.
     “Crosstex Related Parties” shall have the meaning specified in
Section 5.02.
     “Crosstex SEC Documents” shall have the meaning specified in Section 3.04.
     “Delaware LLC Act” shall have the meaning specified in Section 3.02.
     “Delaware LP Act” shall have the meaning specified in Section 3.02.

2



--------------------------------------------------------------------------------



 



     “Effective Date” shall have the meaning specified in Section 3.03.
     “Effective Time” shall have the meaning specified in Section 3.03.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “General Partner” means Crosstex Energy GP, L.P., a Delaware limited
partnership, and includes Crosstex Energy GP, LLC, a Delaware limited liability
company and the general partner of Crosstex Energy GP, L.P.
     “Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Crosstex means a Governmental Authority having
jurisdiction over Crosstex, its Subsidiaries or any of their respective
Properties.
     “Indemnified Party” shall have the meaning specified in Section 5.03.
     “Indemnifying Party” shall have the meaning specified in Section 5.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority or other encumbrance upon or
with respect to any property of any kind.
     “NASDAQ” means the NASDAQ Global Select Market.
     “Non-Disclosure Agreement” means the Letter Agreement, dated March 31,
2008, by and between Kayne Anderson Capital Advisors, L.P. and Crosstex.
     “Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of Crosstex, dated March 23, 2007, as amended from time to
time.
     “Partnership Securities” means any class or series of equity interest in
Crosstex (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in Crosstex), including without limitation Common
Units, Senior Subordinated Series D Units and the Incentive Distribution Rights
(as defined in the Partnership Agreement).

3



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Prospectus” shall have the meaning specified in Section 3.03.
     “Purchase Price” means $100,000,020.00 which is the aggregate of each
Purchaser’s Allocated Purchase Price as set forth on Schedule A hereto.
     “Purchased Units” means with respect to each Purchaser, the number of
Common Units as set forth opposite such Purchaser’s name on Schedule A hereto.
     “Purchaser Lock-Up Period” shall have the meaning specified in
Section 4.06.
     “Purchaser Related Parties” shall have the meaning specified in
Section 5.01.
     “Purchasers” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Registration Statement” shall have the meaning specified in Section 3.03.
     “Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
     “Rules and Regulations” shall have the meaning specified in Section 3.03.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Senior Subordinated Series D Units” means the senior subordinated Series D
units representing limited partner interests in Crosstex and any Common Units
into which such Senior Subordinated Series D Units convert.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which: (i) such Person or a Subsidiary of such Person is a general partner or
manager; (ii) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (iii) any corporation or other entity as to which such Person
consolidates for accounting purposes.
     “Transfer” shall have the meaning specified in Section 4.06.

4



--------------------------------------------------------------------------------



 



     Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Crosstex Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
     Section 2.01 Authorization of Sale of the Purchased Units. Crosstex has
authorized the issuance and sale to the Purchasers of the Purchased Units.
     Section 2.02 Sale and Purchase. Subject to the terms and conditions hereof,
Crosstex hereby agrees to issue and sell to each Purchaser, free and clear of
any and all Liens, and each Purchaser, severally and not jointly, hereby agrees
to purchase from Crosstex, the number of Purchased Units as set forth on
Schedule A (such number of Purchased Units set forth thereon with respect to
each Purchaser), and each Purchaser agrees to pay Crosstex its Allocated
Purchase Price.
     Section 2.03 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at 9:00 a.m., Central Daylight Time, on April 9,
2008 at the offices of Vinson & Elkins L.L.P., First City Tower, 1001 Fannin
Street, Houston, Texas 77002, or at such other time and date not later than five
(5) full Business Days thereafter as Crosstex and the Purchasers may agree (the
“Closing Date”). The parties agree that the Closing may occur via delivery of
facsimiles of this Agreement and cross-receipts; provided, that originals of
such documents are sent via overnight delivery to be received by the other party
(or designee of such other party) on the first business day immediately
following the Closing Date.
     Section 2.04 Conditions to Closing.
     (a) Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
          (i) no statute, rule, order, decree or regulation shall have been
enacted or promulgated, and no action shall have been taken, by any Governmental
Authority which temporarily, preliminarily or permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
hereby or makes the transactions contemplated hereby illegal; and

5



--------------------------------------------------------------------------------



 



          (ii) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
     (b) Purchasers’ Conditions. The respective obligation of each Purchaser to
consummate the purchase of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by such Purchaser in writing, in whole or in
part with respect to its Purchased Units, to the extent permitted by applicable
Law):
          (i) since the date of this Agreement, no Crosstex Material Adverse
Effect shall have occurred and be continuing;
          (ii) no notice of delisting shall have been received by Crosstex;
          (iii) the representations and warranties of Crosstex contained in this
Agreement that are qualified by materiality or Crosstex Material Adverse Effect
shall be true and correct as of the Closing Date as if made on and as of the
Closing Date and all other representations and warranties shall be true and
correct in all material respects as of the Closing Date as if made on and as of
the Closing Date (except that representations made as of a specific date shall
be required to be true and correct as of such date only); and
          (iv) Crosstex shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, Crosstex’s closing deliveries described in
Section 2.05.
     (c) Crosstex’s Conditions. The obligation of Crosstex to consummate the
sale of the Purchased Units to each Purchaser shall be subject to the
satisfaction on or prior to the Closing Date of the following condition (which
may be waived by Crosstex in writing, in whole or in part, to the extent
permitted by applicable Law): the representations and warranties of such
Purchaser contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date as if made on and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only).
     Section 2.05 Crosstex Deliveries. At the Closing, subject to the terms and
conditions hereof, Crosstex will deliver, or cause to be delivered, to the
Purchasers:
     (a) The Purchased Units by electronic delivery to The Depository Trust
Company on Purchasers’ behalf, registered in such name(s) as Purchasers have
designated;
     (b) Copies of (i) the Certificate of Limited Partnership of Crosstex,
(ii) the Certificate of Limited Partnership of Crosstex Energy GP, L.P. and
(iii) the Certificate of Formation of Crosstex Energy GP, LLC, each certified by
the Secretary of State of the jurisdiction of its formation as of a recent date;
     (c) A certificate of the Secretary of State of the State of Delaware, dated
a recent date, that Crosstex is in good standing;

6



--------------------------------------------------------------------------------



 



     (d) A cross-receipt executed by Crosstex and delivered to each Purchaser
certifying that it has received the Allocated Purchase Price with respect to
such Purchaser as of the Closing Date;
     (e) An opinion addressed to the Purchasers from legal counsel to Crosstex,
dated as of the Closing Date, in the form and substance attached hereto as
Exhibit A;
     (f) A copy of the final prospectus supplement relating to the Purchased
Units and the offering thereof, including the accompanying base prospectus,
substantially in the form that will be filed with the Commission pursuant to
Rule 424(b) of the Rules and Regulations after the date and time this Agreement
is executed;
     (g) A certificate of the Secretary or Assistant Secretary of Crosstex
Energy GP, LLC, on behalf of Crosstex, certifying as to and attaching (1) the
Partnership Agreement, (2) board resolutions authorizing the execution and
delivery of the Basic Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Units and (3) its
incumbent officers authorized to execute the Basic Documents, setting forth the
name and title and bearing the signatures of such officers; and
     (h) A certificate, dated the Closing Date and signed by (x) the Chief
Executive Officer and (y) the Chief Financial Officer of Crosstex Energy GP,
LLC, in their capacities as such, stating that:
          (i) Crosstex has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by Crosstex on or prior to the Closing Date;
          (ii) The representations and warranties of Crosstex contained in this
Agreement that are qualified by materiality or Crosstex Material Adverse Effect
were true and correct when made and as of the Closing Date and all other
representations and warranties were true and correct in all material respects
when made and are true and correct in all material respects as of the Closing
Date, in each case as though made at and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only).
     Section 2.06 Purchasers’ Deliveries. At the Closing, subject to the terms
and conditions hereof, each Purchaser will deliver, or cause to be delivered, to
Crosstex:
     (a) Payment to Crosstex of each Purchaser’s Allocated Purchase Price by
wire transfer of immediately available funds to an account designated by
Crosstex in writing at least two Business Days prior to the Closing Date; and
     (b) A cross-receipt executed by each Purchaser and delivered to Crosstex
certifying that it has received its respective Purchased Units as of the Closing
Date.
     Section 2.07 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the

7



--------------------------------------------------------------------------------



 



performance of the obligations of any other Purchaser under any Basic Document.
The failure or waiver of performance under any Basic Document by any Purchaser
does not excuse performance by any other Purchaser. Nothing contained herein or
in any other Basic Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the Basic
Documents. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement or out of the other Basic Documents, and it shall not be necessary for
any other Purchaser to be joined as an additional party in any proceeding for
such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES AND COVENANTS
RELATED TO CROSSTEX
     Crosstex represents and warrants to and covenants with each Purchaser as
follows:
     Section 3.01 Partnership Existence. Crosstex (a) is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware; and (b) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Crosstex Material Adverse Effect. Each of Crosstex’s Subsidiaries has been duly
incorporated or formed, as the case may be, and is validly existing and in good
standing under the laws of the State or other jurisdiction of its incorporation
or organization, as the case may be, and has all requisite power and authority,
and has all governmental licenses, authorizations, consents and approvals
necessary, to own, lease, use or operate its respective Properties and carry on
its business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Crosstex Material Adverse Effect. None of Crosstex nor any of its
Subsidiaries are in default in the performance, observance or fulfillment of any
provision of, in the case of Crosstex, the Partnership Agreement or its
Certificate of Limited Partnership or, in the case of any Subsidiary of
Crosstex, its respective certificate of incorporation, certification of
formation, bylaws, limited liability company agreement or other similar
organizational documents. Each of Crosstex and its Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership,
limited liability company or corporation, as applicable, and is authorized to do
business in each jurisdiction in which the ownership or leasing of its
respective Properties or the character of its respective operations makes such
qualification necessary, except where the failure to obtain such qualification,
license, authorization or good standing would not be reasonably likely to have a
Crosstex Material Adverse Effect.
     Section 3.02 Capitalization and Valid Issuance of Purchased Units.
      (a) As of the date of this Agreement, prior to the issuance and sale of
the Purchased Units, as contemplated hereby, the issued and outstanding limited
partner interests of Crosstex consist of 41,472,820 Common Units, 3,875,340
Senior Subordinated Series D Units and the Incentive Distribution Rights (as
defined in the Partnership Agreement). The only issued and outstanding general
partner interests of Crosstex are the interests of the General Partner described
in the Partnership Agreement. All

8



--------------------------------------------------------------------------------



 



outstanding Common Units, Senior Subordinated Series D Units and Incentive
Distribution Rights and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Section 17-607 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).
     (b) Other than the Crosstex Energy GP, LLC Long-Term Incentive Plan,
Crosstex has no equity compensation plans that contemplate the issuance of
partnership interests of Crosstex (or securities convertible into or
exchangeable for partnership interests of Crosstex). No indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which Crosstex unitholders may vote are issued
or outstanding. Except as set forth in the first sentence of this
Section 3.02(b) or as are contained in the Partnership Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating Crosstex or any of
its Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, Crosstex or any of its Subsidiaries or securities
convertible into or exchangeable for such partnership interests,
(ii) obligations of Crosstex or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any partnership interests or equity interests of Crosstex or
any of its Subsidiaries or any such securities or agreements listed in clause
(i) of this sentence or (iii) voting trusts or similar agreements to which
Crosstex or any of its Subsidiaries is a party with respect to the voting of the
equity interests of Crosstex or any of its Subsidiaries.
     (c) (i) All of the issued and outstanding equity interests of each of
Crosstex’s Subsidiaries (except Crosstex DC Gathering Company, J.V.) are owned,
directly or indirectly, by Crosstex free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed under the Crosstex Credit Facility or the Crosstex Master Shelf
Agreement), and all such ownership interests have been duly authorized, validly
issued and are fully paid (to the extent required in the organizational
documents of Crosstex’s Subsidiaries, as applicable) and non-assessable (except
as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, Sections 18-607 and
18-804 of the Delaware Limited Liability Company Act (the “Delaware LLC Act”),
Article 5.09 of the Texas Limited Liability Company Act, Sections 3.03, 5.02 and
6.07 of the Texas Revised Limited Partnership Act and Sections 12:1327 and
12:1328 of the Louisiana Limited Liability Company Act) and free of preemptive
rights and (ii) except as disclosed in the Crosstex SEC Documents, neither
Crosstex nor any of its Subsidiaries owns any shares of capital stock or other
securities of, or interest in, any other Person, or is obligated to make any
capital contribution to or other investment in any other Person.
     (d) The Purchased Units being purchased by each of the Purchasers hereunder
and the limited partner interests represented thereby will be duly authorized by
Crosstex pursuant to the Partnership Agreement prior to the Closing and, when
issued and delivered to such Purchaser against payment therefor in accordance
with the terms of this Agreement, will be validly issued, fully paid (to the
extent required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Section 17-607 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions

9



--------------------------------------------------------------------------------



 



on transfer under the Partnership Agreement or this Agreement and under
applicable state and federal securities laws.
     (e) The Common Units are listed on the NASDAQ, and Crosstex has not
received any notice of delisting. As of the date hereof, a “Notification Form:
Listing of Additional Shares” and supporting documentation, if required, related
to the Purchased Units has been filed with the NASDAQ.
     Section 3.03 Registration Statement and Prospectus. A registration
statement on Form S-3 (File No. 333-134712) pursuant to which to the Purchased
Units will be offered has (i) been prepared by Crosstex in conformity with the
requirements of the Securities Act, and the rules and regulations (the “Rules
and Regulations”) of the Commission thereunder, (ii) been filed with the
Commission under the Securities Act, and (iii) become effective under the
Securities Act. Copies of such registration statement and each of the amendments
thereto, if any, have been delivered by Crosstex to the Purchasers. As used in
this Agreement, “Effective Time” means the date and the time as of which such
registration statement, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission; “Effective Date” means the date
of the Effective Time; “Registration Statement” means the registration statement
referred to above, as amended at the Effective Time; and “Prospectus” means the
final prospectus supplement relating to the Purchased Units and the offering
thereof, including the accompanying base prospectus, as first filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations after the date
and time this Agreement is executed. Reference made herein to the Prospectus
shall be deemed to refer to and include any information incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act, as
of the date of such Prospectus, and any reference to any amendment or supplement
to the Prospectus shall be deemed to refer to and include any document filed
under the Exchange Act after the date of such Prospectus, and incorporated by
reference in the Prospectus; and any reference to any amendment to the
Registration Statement shall be deemed to include any periodic report of
Crosstex filed with the Commission pursuant to Section 13(a) or 15(d) of the
Exchange Act after the Effective Time that is incorporated by reference in the
Registration Statement. The Commission has not issued any order preventing or
suspending the use of any Prospectus.
     Section 3.04 Crosstex SEC Documents. Crosstex has timely filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents together with the Registration Statement, collectively the
“Crosstex SEC Documents”). The Crosstex SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “Crosstex Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed Crosstex
SEC Document filed prior to the date hereof) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in light of
the circumstances under which they were made in the case of any prospectus) not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable,
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) in the case of the Crosstex Financial Statements, were
prepared in accordance with

10



--------------------------------------------------------------------------------



 



GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (e) in the case of the Crosstex
Financial Statements, fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position of Crosstex and its Subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. KPMG LLP is an independent, registered public
accounting firm with respect to Crosstex and the General Partner and has not
resigned or been dismissed as independent public accountants of Crosstex or the
General Partner as a result of or in connection with any disagreement with
Crosstex on a matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedure.
     Section 3.05 No Material Adverse Change. Except as set forth in or
contemplated by the Crosstex SEC Documents filed with the Commission on or prior
to the date hereof, since the date of Crosstex’s most recent Form 10-K filing
with the Commission, Crosstex and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) change, event, occurrence, effect, fact, circumstance or
condition that has had or would be reasonably likely to have a Crosstex Material
Adverse Effect, (b) acquisition or disposition of any material asset by Crosstex
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business or as disclosed in the
Crosstex SEC Documents, or (c) material change in Crosstex’s accounting
principles, practices or methods.
     Section 3.06 Litigation. Except as set forth in the Crosstex SEC Documents,
there is no action, suit, or proceeding pending (including any investigation,
litigation or inquiry) or, to Crosstex’s knowledge, contemplated or threatened
against or affecting any of the Crosstex Parties or any of their respective
officers, directors, properties or assets, which (a) questions the validity of
this Agreement or the right of Crosstex to enter into this Agreement or to
consummate the transactions contemplated hereby or (b) (individually or in the
aggregate) would be reasonably likely to result in a Crosstex Material Adverse
Effect.
     Section 3.07 No Conflicts; Compliance with Laws. The execution, delivery
and performance by Crosstex of the Basic Documents and compliance by Crosstex
with the terms and provisions hereof and thereof, and the issuance and sale by
Crosstex of the Purchased Units, do not and will not (a) assuming the accuracy
of the representations and warranties of the Purchasers contained herein and
their compliance with the covenants contained herein, violate any provision of
any Law or Permit having applicability to Crosstex or any of its Subsidiaries or
any of their respective Properties, (b) conflict with or result in a violation
or breach of any provision of the certificate of limited partnership or other
organizational documents of Crosstex, or the Partnership Agreement, or any
organizational documents of any of Crosstex’s Subsidiaries, (c) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
contract, agreement, instrument, obligation, note, bond, mortgage, license, loan
or credit agreement to which Crosstex or any of its Subsidiaries is a party or
by which Crosstex or any of its Subsidiaries or any of their respective
Properties may be bound, or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the Properties now owned or hereafter
acquired by Crosstex

11



--------------------------------------------------------------------------------



 



or any of its Subsidiaries, except where any such conflict, violation, default,
breach, termination, cancellation, failure to receive consent, approval or
notice, or acceleration with respect to the foregoing provisions of this
Section 3.07 would not be, individually or in the aggregate, reasonably likely
to result in a Crosstex Material Adverse Effect.
     Section 3.08 Authority, Enforceability. Crosstex has all necessary
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents, and the execution, delivery and performance by
Crosstex of the Basic Documents has been duly authorized by all necessary action
on the part of the General Partner; and the Basic Documents constitute the
legal, valid and binding obligations of Crosstex, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity and except as the rights to
indemnification may be limited by applicable law. No approval from the holders
of the Common Units and/or Senior Subordinated Series D Units is required in
connection with Crosstex’s issuance and sale of the Purchased Units to the
Purchasers.
     Section 3.09 Approvals. Except for the approvals that have already been
obtained, no authorization, consent, approval, waiver, license, qualification or
written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Crosstex of any of the
Basic Documents, except where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption from, or
to make such filing, declaration, qualification or registration would not,
individually or in the aggregate, be reasonably likely to have a Crosstex
Material Adverse Effect.
     Section 3.10 MLP Status. Crosstex has, for each taxable year beginning
after December 31, 2001, during which Crosstex was in existence, met the gross
income requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986,
as amended.
     Section 3.11 Investment Company Status. Crosstex is not an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     Section 3.12 Certain Fees. No fees or commissions are or will be payable by
Crosstex to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement. Crosstex agrees that it will indemnify and hold harmless each
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Crosstex or alleged to have been incurred by Crosstex in connection with the
sale of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.
     Section 3.13 No Side Agreements. There are no agreements by, among or
between Crosstex or any of its Affiliates, on the one hand, and any Purchaser or
any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents nor promises or inducements
for future transactions between or among any of such parties.

12



--------------------------------------------------------------------------------



 



     Section 3.14 Insurance. Crosstex and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged. Crosstex does not have any reason to believe that it or any
Subsidiary will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.
     Section 3.15 Internal Accounting Controls. Crosstex and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Crosstex is not aware of any failures of such internal accounting
controls.
     Section 3.16 Form S-3 Eligibility. Crosstex satisfies the requirements for
use of Form S-3 under the Securities Act.
     Section 3.17 Listing and Maintenance Requirements. The issuance and sale of
the Purchased Units does not contravene NASDAQ rules and regulations.
     Section 3.18 Material Agreements. Crosstex has provided the Purchasers
with, or made available to the Purchasers through the Crosstex SEC Documents,
correct and complete copies of all material agreements (as defined in
Section 601(b)(10) of Regulation S-K promulgated by the Commission) and of all
exhibits to the Crosstex SEC Documents, including amendments to or other
modifications of pre-existing material agreements, entered into by Crosstex.
     Section 3.19 Subsequent Offerings. Until the Company Lock-Up Date, Crosstex
will not grant, issue or sell any Partnership Securities, any securities
convertible into or exchangeable therefor or take any other action that may
result in the issuance of any of the foregoing.
     Section 3.20 Confidential Information. To the knowledge of Crosstex, none
of its employees or executive officers has disclosed material non-public
information (other than the fact that Crosstex was contemplating a private
financing) to any prospective investor who has not entered into a
confidentiality or non-disclosure agreement between such prospective investor
and Crosstex relating to such information.
     Section 3.21 Further Agreements of Crosstex. Crosstex shall prepare the
final prospectus supplement relating to the Purchased Units and the offering
thereof in a form approved by the Purchasers and file such final prospectus
supplement and the accompanying base prospectus, which together constitute the
Prospectus, pursuant to Rule 424(b) under the Securities Act not later than the
Commission’s close of business on the second business day following the
execution and delivery of this Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS
OF THE PURCHASERS
     Each Purchaser, severally and not jointly, hereby represents and warrants
and covenants to Crosstex that:
     Section 4.01 Existence. Such Purchaser is duly organized and validly
existing and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
     Section 4.02 Authorization, Enforceability. Such Purchaser has all
necessary legal power and authority to enter into, deliver and perform its
obligations under this Agreement. The execution, delivery and performance of
this Agreement by such Purchaser and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary legal
action, and no further consent or authorization of such Purchaser is required.
This Agreement has been duly executed and delivered by such Purchaser and
constitutes legal, valid and binding obligations of such Purchaser; provided
that, the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity and
except as the rights to indemnification may be limited by applicable law
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     Section 4.03 No Breach. The execution, delivery and performance of this
Agreement by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which such Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over such Purchaser or the property or assets of such
Purchaser, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by this Agreement.
     Section 4.04 Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Such Purchaser agrees, severally and not jointly
with any other Purchaser, that it will indemnify and hold harmless Crosstex from
and against any and all claims, demands or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of the Purchased Units or the consummation of the transactions contemplated by
this Agreement.
     Section 4.05 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and Crosstex
or any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the

14



--------------------------------------------------------------------------------



 



Basic Documents, and there are no promises or inducements for future
transactions between or among any of such parties.
     Section 4.06 Lock-Up Agreement.
     (a) Restriction on Transfers. Without the prior written consent of
Crosstex, except as specifically provided in this Agreement, each Purchaser will
not, during the period commencing on the date hereof and ending one hundred
fifty (150) days after the Closing Date (such period, the “Purchaser Lock-Up
Period”) (1) offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of its Purchased Units or (2) enter into any swap or other
transaction or arrangement that transfers or that is designed to, or that might
reasonably be expected to, result in the transfer to another, in whole or in
part, any of the economic consequences of ownership of its Purchased Units,
whether any such transaction described in clause (1) or (2) above (any such
transaction described in clauses (1) and (2), a “Transfer”) is to be settled by
delivery of Common Units or such other securities, in cash or otherwise;
provided, however, that any Purchaser may transfer its Purchased Units to an
Affiliate of such Purchaser or to any other Purchaser or an Affiliate of such
other Purchaser, provided that any such Affiliate transferee agrees to the
restrictions set forth in this Section 4.06.
     (b) Partial Termination of Transfer Restriction. Notwithstanding the
provisions of Section 4.06(a), each Purchaser may effect the following Transfers
during the Purchaser Lock-Up Period:
          (i) Beginning on the ninetieth (90th) day after the Closing Date, each
Purchaser may Transfer Purchased Units in an aggregate amount of up to one-third
(1/3) of the number of Purchased Units set forth on Schedule A with respect to
such Purchaser.
          (ii) Beginning on the one hundred twentieth (120th) day after the
Closing Date, each Purchaser may Transfer Purchased Units in an aggregate amount
(including the amount referenced in Section 4.06(b)(i)) of up to two-thirds
(2/3) of the number of Purchased Units set forth on Schedule A with respect to
such Purchaser.
     Section 4.07 Short Selling. Such Purchaser has not entered into any short
sales of the Common Units owned by it between the time it first began discussion
with Crosstex about the transactions contemplated by this Agreement and the date
hereof (it being understood that the entering into of a total return swap shall
not be considered a short sale of Common Units).
     Section 4.08 Crosstex Information. Such Purchaser acknowledges and agrees
that Crosstex has provided or made available to such Purchaser (through EDGAR,
Crosstex’s web site or otherwise) the Registration Statement and all other
Crosstex SEC Documents, as well as all press releases issued by Crosstex through
the date of this Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE V
INDEMNIFICATION, COSTS AND EXPENSES
     Section 5.01 Indemnification by Crosstex. Crosstex agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
Crosstex contained herein, provided such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty.
     Section 5.02 Indemnification by the Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Crosstex, the General Partners and their
respective Representatives (collectively, “Crosstex Related Parties”) from, and
hold each of them harmless against, any and all losses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all reasonable costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein, provided such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty, provided, however, that the
liability of each Purchaser shall not be greater in amount than such Purchaser’s
Allocated Purchase Price.
     Section 5.03 Indemnification Procedure. Promptly after any Crosstex Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel, any such matter
as long as the Indemnifying Party pursues the same diligently and in good faith.
If the Indemnifying Party undertakes to defend or settle, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any

16



--------------------------------------------------------------------------------



 



books, records and other information reasonably requested by the Indemnifying
Party and in the Indemnified Party’s possession or control. Such cooperation of
the Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense and employ counsel or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not contain any
admission of wrong doing by, the Indemnified Party.
ARTICLE VI
MISCELLANEOUS
     Section 6.01 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever Crosstex has an obligation under the Basic Documents, the
expense of complying with that obligation shall be an expense of Crosstex unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by the Purchasers, such action shall be in such Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in the
Basic Documents is held to be illegal, invalid, not binding, or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Basic Documents, and
the remaining provisions shall remain in full force and effect.
     Section 6.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.08, 3.09, 3.11, 3.12 and 4.04 hereunder shall survive
the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth herein shall survive for a period of
twelve (12) months following the Closing Date regardless of any investigation
made by or on behalf of Crosstex or the Purchasers. The covenants made in this
Agreement or any other Basic Document shall survive the Closing of the
transactions described

17



--------------------------------------------------------------------------------



 



herein and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment or
repurchase thereof. All indemnification obligations of Crosstex and the
Purchasers and the provisions of Article V shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
referencing that individual Section, regardless of any purported general
termination of this Agreement.
     Section 6.03 No Waiver; Modifications in Writing.
     (a) Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
     (b) Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Basic Document (except in the case of the Partnership Agreement for
amendments adopted pursuant to Section 13.1 thereof) shall be effective unless
signed by each of the parties hereto or thereto affected by such amendment,
waiver, consent, modification, or termination. Any amendment, supplement or
modification of or to any provision of this Agreement or any other Basic
Document, any waiver of any provision of this Agreement or any other Basic
Document, and any consent to any departure by Crosstex from the terms of any
provision of this Agreement or any other Basic Document shall be effective only
in the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement, no notice to or
demand on Crosstex in any case shall entitle Crosstex to any other or further
notice or demand in similar or other circumstances.
     Section 6.04 Binding Effect; Assignment.
     (a) Binding Effect. This Agreement shall be binding upon Crosstex, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
     (b) Assignment of Rights. All or any portion of the rights and obligations
of each Purchaser under this Agreement may be transferred by such Purchaser to
any Affiliate of such Purchaser without the consent of Crosstex. No portion of
the rights and obligations of each Purchaser under this Agreement may be
transferred by such Purchaser to a non-Affiliate without the written consent of
Crosstex.
     Section 6.05 Non-Disclosure. Notwithstanding anything herein to the
contrary, the Non-Disclosure Agreement shall remain in full force and effect
regardless of any termination of this Agreement. Other than the Form 8-Ks to be
filed in connection with this Agreement, Crosstex, the General Partner, their
respective Subsidiaries and any of their respective Representatives shall
disclose the identity of, or any other information concerning, any Purchaser

18



--------------------------------------------------------------------------------



 



or any of its Affiliates only after providing such Purchaser a reasonable
opportunity to review and comment on such disclosure; provided, however, that
nothing in this Section 6.05 shall delay any required filing or other disclosure
with the Commission, NASDAQ or any Governmental Authority or otherwise hinder
Crosstex, the General Partner, their respective Subsidiaries or their
Representatives’ ability to timely comply with all laws or rules and regulations
of the Commission, NASDAQ or other Governmental Authority.
     Section 6.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:
     (a) If to KA First Reserve, LLC or Kayne Anderson Energy Development
Company:
1800 Avenue of the Stars, 2nd Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.
Facsimile: (310) 284-6490
Internet electronic mail: dshladovsky@kaynecapital.com
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Attention: James C. Baker
Facsimile: (713) 655-7359
Internet electronic mail: jbaker@kaynecapital.com
          If to Swank MLP Convergence Fund, LP, The Cushing MLP Opportunity Fund
I, LP, Bel Air MLP Energy Infrastructure Fund, LP or The Cushing MLP Total
Return Fund:
Swank Capital, LLC
3300 Oak Lawn Avenue, Suite 650
Dallas, Texas 75219
Attention: Michael S. Minces, General Counsel,
Chief Compliance Officer
Facsimile: (214) 219-2353
Internet electronic mail: mminces@swankcapital.com
          with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention: Sarah K. Morgan
Facsimile: (713) 615-5234
Internet electronic mail: smorgan@velaw.com

19



--------------------------------------------------------------------------------



 



     (b) If to Crosstex:
Crosstex Energy, L.P.
2501 Cedar Springs
Dallas, Texas 75201
Attention: Barry E. Davis
Facsimile: (214) 953-9500
Internet electronic mail: barry.davis@crosstexenergy.com
          with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201-2980
Attention: Doug Rayburn
Facsimile: (214) 661-4634
Internet electronic mail: doug.rayburn@bakerbotts.com
or to such other address as Crosstex or such Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.
     Section 6.07 Entire Agreement. This Agreement, the other Basic Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by Crosstex or any of its Affiliates or the Purchasers or any of their
Affiliates set forth herein or therein. This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
     Section 6.08 Governing Law. This Agreement will be construed in accordance
with and governed by the laws of the State of Texas without regard to principles
of conflicts of laws.
     Section 6.09 Waiver of Jury Trial. Each party to this Agreement irrevocably
waives the right to a trial by jury in connection with any matter arising out of
this Agreement to the fullest extent permitted by applicable law.
     Section 6.10 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as
of the date first above written.

                  CROSSTEX ENERGY, L.P.
 
           
 
  By:   Crosstex Energy GP, L.P.    
 
      (its General Partner)    
 
           
 
  By:   Crosstex Energy GP, LLC    
 
      (its General Partner)    
 
           
 
  By:   /s/ William W. Davis    
 
           
 
      William W. Davis,    
 
      Executive Vice President and Chief Financial Officer    

[Signature Page to Common Unit Purchase Agreement]

 



--------------------------------------------------------------------------------



 



KA FIRST RESERVE, LLC
By:       KA Fund Advisors, LLC, as Manager

             
 
  By:   Kayne Anderson Capital Advisors, L.P., its Managing Member    
 
           
 
  By:   Kayne Anderson Investment Management, Inc., its General Partner    
 
           
 
  By:   /s/ David Shladovsky    
 
           
 
  Name:   David Shladovsky    
 
  Title:   Secretary and General Counsel    

                  KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY    
 
           
 
  By:   /s/ James C. Baker    
 
           
 
  Name:   James C. Baker    
 
  Title:   Vice President    

[Signature Page to Common Unit Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SWANK MLP CONVERGENCE FUND, LP
By: Swank Energy Income Advisors, LP,
its General Partner
By: Swank Capital, LLC,
its General Partner

         
By:
  /s/ Jerry V. Swank    
 
       
 
  Jerry V. Swank, Managing Member    

THE CUSHING MLP OPPORTUNITY FUND I, LP
By: Swank Energy Income Advisors, LP,
its Investment Advisor
By: Swank Capital, LLC,
its General Partner

         
By:
  /s/ Jerry V. Swank    
 
       
 
  Jerry V. Swank, Managing Member    

BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP
By: Swank Energy Income Advisors, LP,
its Investment Advisor
By: Swank Capital, LLC,
its General Partner

         
By:
  /s/ Jerry V. Swank    
 
       
 
  Jerry V. Swank, Managing Member    

THE CUSHING MLP TOTAL RETURN FUND
By: Swank Energy Income Advisors, LP,
its Investment Advisor
By: Swank Capital, LLC,
its General Partner

         
By:
  /s/ Jerry V. Swank    
 
       
 
  Jerry V. Swank, Managing Member    

[Signature Page to Common Unit Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

                              Allocated   Purchaser   Purchased Units    
Purchase Price  
KA First Reserve, LLC
    1,250,000     $ 37,500,000.00  
Kayne Anderson Energy Development Company
    83,334     $ 2,500,020.00  
Swank MLP Convergence Fund, LP
    250,000     $ 7,500,000.00  
The Cushing MLP Opportunity Fund I, LP
    1,430,000     $ 42,900,000.00  
Bel Air MLP Energy Infrastructure Fund, LP
    70,000     $ 2,100,000.00  
The Cushing MLP Total Return Fund
    250,000     $ 7,500,000.00  
 
           
 
               
Total
    3,333,334     $ 100,000,020.00  
 
           

Schedule A

 



--------------------------------------------------------------------------------



 



Exhibit A — Form of Opinion of Crosstex Counsel
     Capitalized terms used but not defined herein have the meanings assigned to
such terms in the Common Unit Purchase Agreement, dated April 8, 2008 (the
“Purchase Agreement”), by and among Crosstex Energy, L.P. (“Crosstex”) and the
purchasers named therein (the “Purchasers”). Crosstex shall furnish to the
Purchasers at the Closing an opinion of Baker Botts L.L.P., counsel for
Crosstex, addressed to the Purchasers and dated the Closing Date in form
satisfactory to Vinson & Elkins L.L.P., counsel for the Purchasers, and the
Purchasers, stating that:
          (i) The Purchase Agreement has been duly authorized, executed and
delivered by the Partnership.
          (ii) The Registration Statement has become effective under the
Securities Act and, to such counsel’s knowledge, no stop order suspending the
effectiveness of the Registration Statement and no proceedings for that purpose
are pending or threatened under the Securities Act; and the Common Units are
registered under Section 12 of the Exchange Act.
          (iii) No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) under the Delaware LP Act, the
Delaware LLC Act, the federal law of the United States of America or the laws of
the State of Texas is required in connection with the offering, issuance and
sale by Crosstex of the Purchased Units, the execution, delivery and performance
of the Purchase Agreement by Crosstex or the consummation by Crosstex of the
transactions contemplated the Purchase Agreement, except for such consents
(i) required under the Securities Act, the Exchange Act and state securities or
“Blue Sky” laws, as to which we do not express any opinion, (ii) that have been
obtained or made or (iii) that, if not obtained, would not, individually or in
the aggregate, have a Material Adverse Effect.
          (iv) The Registration Statement, at the Effective Time, and the
Prospectus, as of its date, were, on their face, appropriately responsive, in
all material respects, to the requirements of the Securities Act and the rules
and regulations promulgated thereunder, except that in each case we express no
opinion with respect to the financial statements and the notes and schedules
thereto, and the financial and accounting data included or incorporated by
reference in or omitted from the Registration Statement or the Prospectus.
Exhibit A

 